UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 09-7449


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

DARRYL ANTON HARRIS, a/k/a Chub,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.   Frank D. Whitney,
District Judge. (3:95-cr-00005-FDW-15)


Submitted:   July 18, 2011                 Decided:   July 25, 2011


Before NIEMEYER, GREGORY, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Darryl Anton Harris, Appellant Pro Se. Amy Elizabeth Ray,
Assistant United States Attorney, Asheville, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Darryl     Anton    Harris    seeks        to    appeal      the   district

court’s    order      denying    his    motion     for    reconsideration            of   the

order granting his motion for reduction of sentence pursuant to

18   U.S.C.     §    3582(c)(2)    (2006).         Because          the   district     court

lacked     the       authority     to      consider           Harris’s        motion      for

reconsideration,          see United States v. Goodwyn, 596 F.3d 233,

235-36 (4th Cir.), cert. denied, 130 S. Ct. 3530 (2010), we

affirm    the       district    court’s    order    denying          the   motion.         We

dispense      with     oral     argument    because           the     facts    and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                                 AFFIRMED




                                           2